Title: Orders, 24–25 July 1756
From: Washington, George
To: 



Naples
[24, 25 July 1756]Winchester: Saturday, July 24th 1756.


 

Omers.
Winchester: Sunday, July 25th 1756.

All the men in town, that are fit for Duty, are to be employed on the public works; and a list of their names given to Major Stephens, who is to have the direction of them. They are to

mount guard in town without exception as the guard is to mount at retreat beating, and repair to their work in the morning at the first dawn, first calling in the Sentries.
The Officer who is then on guard is to take that days tour of Duty, and is to attend at the Fort every morning to hear the Rolls called and see the men appointed to their several duties: For which purpose each officer is to keep an exact roll. This he is also to see done, when they go from their meals.
He is to receive all reports from Major Stevens of the Behaviour of the men, and all other occurrencies that may happen during his tour of duty—and make them to Colonel Washington.
Major Stevens, in consequence of this order, is to appoint all the men to such work as he judges most expedient; and to order all the Sergeants (who are all, except the Sergeant-Major, to be employed in this work) as Directors, to overlook their several parties: and if he finds either of them or the men idle, is to inform the Officer of the day of it, who is to make a report of it to Colonel Washington; that the Offender may be brought to punishment.
The officer of the Day, if any men be absent at roll-calling, is to send a Sergeant immediately in quest of them; and so soon as they are found to be punished directly.
In order that no inconveniences may arise for want of a guard for the security of the Prisoners. The Masons are immediately to repair to the prison; in which they are to be put in the day, and continued therein at night, with a Sentry over them; or else removed to the Guard-house, when the guard is mounted. Major Stevens is to receive a copy of these orders; that he may act conformably thereto.
A Regimental Court martial to sit to-morrow morning, for trial of John Hedgeman.
